Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the claims previously rejected by US Pat. No. 10,067,760 to Ryali et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amendment to claim 9 changes the scope of the claims.  Based on an updated search, Examiner has discovered applicable prior art.  Therefore, previously indicated allowability of claims 9 and corresponding dependent claims have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 


Claims 1-4, 6-11, 16, 20, 22-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2017/0286970 to Pelletier.
Per claim 1, Pelletier discloses a system (figs. 1-2...help desk system) comprising:
at least one memory (¶25…computer-readable storage medium) configured to store program logic (¶24…computer-readable storage medium stores code for use by system, the code being program logic); and
at least one processor configured to access the memory and to execute the program logic (¶26…system reads and executes stored code, e.g., the program logic, using a hardware processor) that causes the at least one processor to:
responsive to receiving a first electronic communication (fig. 1 and ¶27…customer 102-104 via a client computer (112-114), can send a customer request to ticketing system 122, the customer request being a first electronic communication received by the help desk system; fig. 2:213…customer request in form of a ticket; ¶31-32…”customer 202 can submit tickets through a number of possible channels, including through email, online forms, social networking sites, etc.), over a network (figs. 1-2 and ¶32…customer sends customer request over network via email, online forms, social networking sites, etc.), that includes indicia of an issue experienced (¶31…customer request/ticket includes “(1) information about the problem”; ¶32…”This ticket-creation operation is triggered by actions of a customer 202 who as an issue with a product or a service, and submits a ticket to obtain help with the issue”; ¶44…”the system uses words from the customer request (ticket) to generate a vector of numerical values representing the customer request”, words being in customer request being indicia of issue experienced by customer) by a sender of the first electronic communication (fig. 1:102-104; fig. 2:202…customer is sender of customer request), apply featurization to first information included in the first electronic communication (fig. 4B:422…customer request contains words associated with customer issue, those words being construed as first information, which is featurized;  ¶44…featurization by the system applied to the customer request, the featurization can include: “(1) strip the attributes of the ticket in order to only keep the subject; (2) convert characters into lowercase Unicode format; (3) remove stop words; and (4) delete duplicate words”) to generate a feature vector (fig. 4B:422 and ¶44…”system feeds the obtained words into the Doc2Vec model to generate a fixed-length numerical vector to represent the ticket”); 
provide the feature vector as an input to a machine-learning model (fig. 2:234…machine learning model used; fig. 3:304 and ¶36…similarity engine inputs customer request/ticket and looks for similarities with previously received tickets, thereby obtaining helpful articles that resolved those previously received similar tickets; figs.4A:404, 4B:424 and ¶46-48…feature vector representing customer request is input into machine learning model that in part determines distances between feature vector of customer request and feature vectors representing previously received customer requests, to obtain measure of distance/similarity; fig. 2:230 and ¶35…machine learning model used to find/suggest articles 235 that can solve customer issue stated in customer request, ”In response to query 231, suggestion generator 232 sends a request 233 to find articles to a modeler module 234, which uses machine-learning techniques to find a set of helpful articles 235 that are returned to the suggestion worker 224”) that automatically determines an output of the machine-learning model based on the feature vector (fig. 3:314; fig. 4A:412; ¶5…”the system presents the set of suggested articles to the customer to facilitate automatically resolving the customer request”; fig. 4A:406, fig. 4B:424 and ¶39,46…based on similarity/distance determination, retain only features vectors of previously received customer requests with the smallest distances and finding/identifying corresponding helpful articles that were useful in resolving those previously received customer requests in order to help create a preliminary set of possible articles to suggest to customer);
based at least in part on the output of the machine-learning model (fig. 3:304,308; fig. 4A:404-408; ¶39…preliminary set of possible articles to suggest to customer created from machine-learning model similarity measures), automatically select second information referencing a suggested resolution to the issue (fig. 3:314, fig. 4A:412 and ¶38,43…”the system presents the set of selected articles to the customer to facilitate automatically resolving the customer request 412”, the set of selected articles being second information) from stored technical support information (fig. 2:240 and ¶35…suggested articles are technical support information are stored in data store 240); and 
provide a second electronic communication (¶35…a reply 236, e.g., second electronic communications, is electronic communications of the set of articles to be displayed, ”suggestion worker 224 returns the articles 235 to ticket processor 214, which sends a reply 236 containing the suggested articles 235 to the user interface 204 to be displayed to customer 202”) that includes the second information (fig. 2:235…set of suggested articles that are possible solutions) to the sender (¶35…set of suggested articles are displayed to the customer, e.g., the sender of the original customer request, the display being on a user interface which “can be incorporated into: a web page, an email, or a UI screen provided by an application”) in response to receiving the first electronic communication that includes the indicia of the issue (¶32…set of suggested articles sent as second electronic communication to customer in response to customer submitted customer request/ticket, ”ticket-creation operation is triggered by actions of a customer 202 who has an issue with a product or a service, and submits a ticket to obtain help with the issue”).
Per claim 2, Pelletier discloses claim 1, further disclosing the machine-learning model comprises a classifier, a regression model, a clustering model (¶48…can use unsupervised learning technique, such as DBSCAN, to cluster the training set), or a comparison model (¶46…comparison model using cosine distance to measure and compare feature vectors).

Per claim 3, Pelletier discloses claim 1, further disclosing application of the featurization includes performing at least one featurization operation that transforms at least a portion of the first information into representations that describe characteristics of the at least the portion of the first information (¶44…feature vectorization transforms the words from customer request into vector representation of specific characteristics of portions of the customer request), wherein: the at least one featurization operation comprises a feature selection featurization (¶44…converting characters into lowercase Unicode format, removing stop words and deleting duplicate words is feature selection featurization); and the first electronic communication (¶32…customer request/ticket) comprises at least one of:  an electronically mailed (emailed) support request (¶32…email); a technical support request (¶28…customer request with problem using a feature of a piece of software is a technical support request); a posting on messaging thread or forum (¶32…online form); or a social media posting (¶32…social networking site).
Per claim 4, Pelletier discloses claim 3, further disclosing wherein: the at least one featurization operation comprises the keyword featurization that transforms the at least the portion of the first information into keywords or keyphrases (¶44…stripping attributes of customer request to keep only the subject keyword, also removing stop words also keeps only keywords/keyphrases).
Per claim 6, Pelletier discloses claim 1, further disclosing the second information comprises a selectable link to the suggested resolution to the issue (¶50…”customers click on a suggested Help Center article link”), the selectable link being automatically generated based on the selecting the second information referencing the suggested resolution to the issue from the stored technical support information (fig. 5 and ¶51…”on the top half of the screen, the system suggests three articles that the customer can read to resolve the request; the customer can click on the names of the suggested articles to read them”).
Per claim 7, Pelletier discloses claim 1, further disclosing wherein at least one of the output of the machine-learning model or the second electronic communication is personalized to the sender based on one or more at least one of: a prior response sent to the sender or an effectiveness for resolution of a prior response sent to a different sender (fig. 4C, fig. 6:602-604…customers feedback on prior suggested articles sent to the customers will create better suggested articles in the future).
Per claim 8, Pelletier discloses claim 1, further disclosing the program logic further causes the at least one processor to provide the first electronic communication to a recipient (fig. 2…ticket is provide to various processing modules any of which can be a recipient, i.e., ticketing system 122, batch analytics 220, suggesting processing 230); and update the machine-learning model based on feedback associated with the second electronic communication (fig. 4C:434…use customer feedback on suggested articles to update model used to identify helpful articles to resolves future customer requests), the feedback comprising an efficacy rating for the second information from the sender (fig. 6:602-604…efficacy of suggest article is rated by customer).
Per claim 9, Pelletier discloses a system (figs. 1-2...help desk system) comprising:
at least one memory (¶25…computer-readable storage medium) configured to store program logic (¶24…computer-readable storage medium stores code for use by system, the code being program logic); and 
at least one processor configured to access the memory and to execute the program logic (¶26…system reads and executes stored code, e.g., the program logic, using a hardware processor) that causes the at least one processor to:
apply featurization (fig. 4B:422…customer request/ticket contains words associated with customer issue;  ¶44…featurization by the system applied to the customer request, the featurization can include: “(1) strip the attributes of the ticket in order to only keep the subject; (2) convert characters into lowercase Unicode format; (3) remove stop words; and (4) delete duplicate words”) to first information (words in the customer request/ticket) to generate a feature vector (fig. 4B:422 and ¶44…”system feeds the obtained words into the Doc2Vec model to generate a fixed-length numerical vector to represent the ticket”), the first information being received from a sender in a first electronic communication fig. 1:102-104; fig. 2:202…customer is sender of customer request/ticket) that indicates an issue (¶31…customer request/ticket includes “(1) information about the problem”; ¶32…”This ticket-creation operation is triggered by actions of a customer 202 who as an issue with a product or a service, and submits a ticket to obtain help with the issue”; ¶44…”the system uses words from the customer request (ticket) to generate a vector of numerical values representing the customer request”, words being in customer request being indicia of issue experienced by customer);
automatically determine a set of prior communications (fig. 4A:404-406…determine set of articles that were previously helpful in resolving previously received customer requests) based on a measure of similarity between the feature vector and feature vectors associated with the set of prior communications (fig. 3:304 and ¶36…similarity engine inputs customer request/ticket and looks for similarities with previously received tickets, thereby obtaining helpful articles that resolved those previously received similar tickets; figs.4A:404, 4B:424 and ¶46-48…feature vector representing customer request is compared to feature vectors of other previous customers requests through measure of distance/similarity; fig. 2:230 and ¶35…”In response to query 231, suggestion generator 232 sends a request 233 to find articles to a modeler module 234, which uses machine-learning techniques to find a set of helpful articles 235 that are returned to the suggestion worker 224”);
automatically select second information from the set of prior communications (fig. 3:314, fig. 4A:412 and ¶38,43…”the system presents the set of selected articles to the customer to facilitate automatically resolving the customer request 412”, the set of selected articles being second information);
generate a second electronic communication (¶35…a reply 236, e.g., second electronic communications, is electronic communications of the set of articles to be displayed, ”suggestion worker 224 returns the articles 235 to ticket processor 214, which sends a reply 236 containing the suggested articles 235 to the user interface 204 to be displayed to customer 202”) that includes the second information (fig. 2:235…set of suggested articles that are possible solutions); and
provide the second electronic communication to the sender (¶35…set of suggested articles are displayed to the customer, e.g., the sender of the original customer request, the display being on a user interface which “can be incorporated into: a web page, an email, or a UI screen provided by an application”) in response to receiving the first electronic communication that indicates the issue (¶32…set of suggested articles sent as second electronic communication to customer in response to customer submitted customer request/ticket, ”ticket-creation operation is triggered by actions of a customer 202 who has an issue with a product or a service, and submits a ticket to obtain help with the issue”).
Per claim 10, Pelletier discloses claim 9, further disclosing the featurization includes performing at least one featurization operation that transforms at least a portion of the first information into one or more representations that describe characteristics of the at least the portion of the first information (¶44…feature vectorization transforms the words from customer request into vector representation of specific characteristics of portions of the customer request), wherein: the at least one featurization operation comprises: a feature selection featurization (¶44…converting characters into lowercase Unicode format, removing stop words and deleting duplicate words is feature selection featurization); the first electronic communication (¶32…customer request/ticket) comprises at least one of:  an electronically mailed (emailed) support request (¶32…email); a technical support request (¶28…customer request with problem using a feature of a piece of software is a technical support request); a posting on messaging thread or forum (¶32…online form); or a social media posting (¶32…social networking site); and the measure of similarity is determined by a machine-learning comparison model (fig. 2:234…machine learning model used; fig. 3:304 and ¶36…similarity engine inputs customer request/ticket and looks for similarities with previously received tickets, thereby obtaining helpful articles that resolved those previously received similar tickets; figs.4A:404, 4B:424 and ¶46-48…feature vector representing customer request is input into machine learning model that in part determines distances between feature vector of customer request and feature vectors representing previously received customer requests, to obtain measure of distance/similarity; fig. 2:230 and ¶35…machine learning model used to find/suggest articles 235 that can solve customer issue stated in customer request, ”In response to query 231, suggestion generator 232 sends a request 233 to find articles to a modeler module 234, which uses machine-learning techniques to find a set of helpful articles 235 that are returned to the suggestion worker 224”).
Per claim 11, Pelletier discloses claim 9, further disclosing the second information comprises at least one of: a previously-determined resolution (fig. 4A:406…helpful articles are ones that were previously able to resolve a previous customer request), a previously-received electronic communication (fig. 4A:404-406…previously received customer requests and articles that resolved those customer requests), or a selectable link to a proposed resolution (¶50…”customers click on a suggested Help Center article link”), the selectable link being automatically generated based on a determination of the proposed resolution (fig. 5 and ¶51…”on the top half of the screen, the system suggests three articles that the customer can read to resolve the request; the customer can click on the names of the suggested articles to read them”); and wherein the program logic further causes the at least one processor to provide portions of the second information in the second electronic communication in an order according to the measure of similarity (fig. 4A:408-410…rerank, e.g., ordering, the preliminary set of suggest articles based on whether any of the preliminary set of articles also appears in the one or more helpful articles, or insert one or more helpful articles into the preliminary set of articles, the helpful articles derived from the measure of similarity).
Per claim 16, Pelletier discloses claim 1, further disclosing wherein said generating the feature vector further comprises at least one of: generating the feature vector based on support reference information accessible through the network (¶27…customer application can be on remote server, hence over then network; fig. 2 and ¶44…services and data store accessible over network); or generating the feature vector based on a textual output of a character recognition operation performed for an attachment to the first electronic communication (¶44…customer request/ticket can include words attached/associated with the request/ticket and featurization includes “convert characters into lowercase Unicode format”, which is a character recognition operation).
Per claim 20, Pelletier discloses claim 3, further disclosing wherein the program logic further causes the at least one processor to clean unstructured text in the first information prior to performing the at least one featurization operation (¶44-45…prior to applying Doc2Vec model, stop words removed and duplicate words deleted, being cleaning of unstructured text).
Claims 22-25 and 26-28 are substantially similar in scope and spirit to claims 1-4 and 6-8, respectively.  Therefore, the rejection of claims 1-4 and 6-8 are applied accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 5 is rejected under 35 USC 103 as being unpatentable over Pelletier in view of US Pat. Pub. No. 2018/0211260 to Zhang et al. (hereinafter Zhang, previously cited by Examiner).
Pelletier discloses claim 1.  Pelletier further discloses the program logic further causes the at least one processor to: determine an indication of urgency based on the feature vector (¶31…customer request ticket can include effort metrics, e.g., indication of urgency, such as a number of communications or responses by a customer, a number of times a ticket has been reopened, and a number of times the ticket has been reassigned to a different customer-service agent)
Pelletier does not expressly disclose, but Zhang does teach: provide, based at least in part on the indication of urgency (¶27…management system of customer support tickets can prioritize ordering of the tickets such that higher-priority tickets, e.g., tickets associated with more urgent issues or stronger negative sentiment, are placed ahead of lower-priority tickets), the first electronic communication to a support team tasked with resolving the issue (¶27…higher-priority, more urgent, tickets are placed in the queues of customer service agents ahead of lower-priority, less urgent tickets).
Pelletier and Zhang are analogous art because they are from the same field of endeavor in management and handling of customer request/support tickets to find a resolution of issues customers are experiencing (Pelletier: 4A; fig. 2; Zhang: fig. 3).
(¶31)…all of which generates negative sentiment.   Zhang mitigates negative sentiment by giving these types of tickets higher priority by placing these tickets higher up in the queue of a customer service agent handling tickets (¶27).
The suggestion/motivation for doing so would have been to improve customer experience with a product or service, reducing the level of frustration customers may have in finding answers to issues they are experiencing with the product or service and reducing the time customers have to wait to get answers to those issues.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAN CHEN/Primary Examiner, Art Unit 2125